         Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 1 of 33


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10
         REGINA FAYE EVANOVICH,
11                                                                 Case No. 1:18–cv–01438–SKO
                              Plaintiff,
12
                v.                                                 ORDER ON PLAINTIFF’S SOCIAL
13                                                                 SECURITY COMPLAINT
         ANDREW SAUL,
14       Commissioner of Social Security,1

15                            Defendant.                           (Doc. 1)

16
         _____________________________________/
17

18                                           I.         INTRODUCTION

19            On October 18, 2018, Plaintiff Regina Faye Evanovich (“Plaintiff”) filed a complaint under
20 42 U.S.C. §§ 405(g) and 1383(c) seeking judicial review of a final decision of the Commissioner

21 of Social Security (the “Commissioner” or “Defendant”) denying her applications for disability

22 insurance benefits (“DIB”) and Supplemental Security Income (SSI) under the Social Security Act

23 (the “Act”). (Doc. 1.) The matter is currently before the Court on the parties’ briefs, which were

24 submitted, without oral argument, to the Honorable Sheila K. Oberto, United States Magistrate

25

26
     1
        On June 17, 2019, Andrew Saul became the Commissioner of the Social Security Administration. See
27   https://www.ssa.gov/agency/commissioner.html (last visited by the court on September 12, 2019). He is therefore
     substituted as the defendant in this action. See 42 U.S.C. § 405(g) (referring to the “Commissioner’s Answer”); 20
28   C.F.R. § 422.210(d) (“the person holding the Office of the Commissioner shall, in his official capacity, be the proper
     defendant”).
         Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 2 of 33


 1 Judge.2

 2                                          II.         BACKGROUND
 3           Plaintiff was born on July 29, 1978, completed college, and previously worked as a
 4 caregiver, library page, and as a customer service representative. (Administrative Record (“AR”)

 5 40, 54–55, 98, 112, 230, 243, 249, 267, 274, 307, 319.) Plaintiff filed claims for DIB and SSI

 6 payments on April 3, 2015, alleging she became disabled on March 17, 2015, due to

 7 temporomandibular joint (TMJ) syndrome, ulcerative colitis, anxiety, post-traumatic stress

 8 disorder (PTSD), and bilateral occipital neuralgia. (AR 28, 98, 112, 129, 132, 144, 147, 266.)

 9   A.      Relevant Medical Evidence3
10           1.      Virginia Mason Medical Center
11           On January 6, 2014, Plaintiff complained of mood swings and trouble sleeping. (AR 374.)
12 Her past medical history of ulcerative colitis was noted. (AR 375.) Physical examination revealed

13 good grooming and hygiene. (AR 375.) Plaintiff had appropriate behavior and affect, normal

14 speech, coherent thought process, but anxious mood. (AR 375.) Plaintiff was diagnosed with

15 bipolar disorder type II, PTSD, and borderline personality disorder. (AR 375.) She was a refill of

16 clonazepam to for panic attacks and was directed to regulate sleep with Seroquel. (AR 374.)

17           2.      Tacoma General Hospital
18           On March 1, 2015, Plaintiff was transported to the emergency department after she
19 threatened suicide while going into the bathroom with a large kitchen knife. (AR 386–403.) She

20 was caring for her terminally ill ex mother-in-law at the time. (AR 386.) Plaintiff reported having

21 vertigo, which made it difficult for her to read. (AR 386.) Her mental status examination showed

22 she was cooperative but with intermittent eye contact. (AR 388.) She was alert and fully oriented

23 with normal motor movements. (AR 388.) The assessment of her affect was stable and within

24 normal limits in range. (AR 388.) Although her thought stream was circumstantial, Plaintiff was

25 coherent and logical with intact short-term and long-term memory and fair insight/judgment. (AR

26 388.)
27   2
      The parties consented to the jurisdiction of a U.S. Magistrate Judge. (Docs. 13, 17.)
     3
28    Because the parties are familiar with the medical evidence, it is summarized here only to the extent relevant to the
     contested issues.

                                                              2
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 3 of 33


 1          3.      Shawn K. Kenderdine, Ph.D.
 2          Dr. Kenderdine completed a “Psychological/Psychiatric Evaluation” form for the
 3 Washington State Department of Social & Health Services in March 2015. (AR 934–39.) He

 4 indicated the records he reviewed were the “Beck Depression Inventory” and the “Beck Anxiety

 5 Inventory.” (AR 934.) Plaintiff’s diagnoses were listed as borderline personality disorder,

 6 depression, and “multiple somatic complaints.” (AR 934.) With respect to her activities of daily

 7 living, Dr. Kenderdine found that Plaintiff is “cognitively capable of performing” them, but her

 8 “socialization levels are impaired.” (AR 935.) Plaintiff’s prognosis was listed as “fair with

 9 sustained intervention.” (AR 935.) Dr. Kenderdine noted that Plaintiff “has been able to sustain

10 employment and has a satisfactory work [history]; she feels that her medical complaints will

11 interfere with her ability to work but she has been working with these complaints for several

12 [years].” (AR 935.)

13          With respect to clinical findings, Plaintiff’s mental status examination was normal except
14 for thought process and content, insight, and judgment, which Dr. Kenderdine found were not

15 within normal limits. (AR 937–38.) With respect to basic work activity, Dr. Kenderdine found

16 Plaintiff had moderate limitations in her ability to: adapt to changes in a routine work setting;

17 communicate and perform effectively in a work setting; complete a normal work day and work

18 week without interruptions from psychologically based symptoms; maintain appropriate behavior

19 in a work setting; and set realistic goals and plan independently. (AR 936.) All other areas had

20 mild or no limitations. (AR 936.)

21          Dr. Kenderdine completed another “Psychological/Psychiatric Evaluation” form for the
22 Washington State Department of Social & Health Services in April 2016. (AR 951–57.) With

23 respect to Plaintiff’s activities of daily living, he observed Plaintiff:

24          is cognitively capable of performing [such activities] and does them on a fairly
25          routine basis. Her brother helps her with shopping as she says she makes bad
            choices. She does some light housework and enjoys reading. She either obtains
26          rides or drives herself although this can be problematic due to some other somatic
            [symptoms]. She is capable of attending scheduled appointments and taking her
27          meds as prescribed. She spends time talking to her brother and housemates and
            reads a good deal. She says that she has started walking more to improve mental
28          and physical status.

                                                       3
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 4 of 33


 1 (AR 952.) Dr. Kenderdine’s basic work activity findings were largely the same as in March 2015,

 2 with the addition of a moderate limitation in Plaintiff’s ability to make simple, work-related

 3 decisions. (AR 953.) His clinical findings were the same as before, except that insight and

 4 judgment were now within normal limits. (Compare AR 954–55 with AR 937–38.)

 5          4.      Multicare Health System
 6          In April 2015, Plaintiff participated in physical therapy sessions to address her neck pain
 7 and vertigo. (AR 427–34.) She reported that she is walking one hour per day and working out at

 8 the gym to strengthen her core. (AR 434.) Plaintiff also reported wanting to try exercise in the

 9 pool. (AR 434.) She stated that since she has starting walking and exercising, her body feels better

10 with less pain. (AR 434.)

11          Plaintiff presented to a neurologist for a follow-up appointment in June 2015. (AR 425–
12 26.) She reported having adverse reactions to medication and expressed an interest in not

13 continuing to take them. (AR 425.) She stated she was taking a belladonna compound, which

14 seemed to be helping with her mood. (AR 425.) Her vertigo was “still pretty bad.” (AR 425.)

15 Plaintiff reported getting “some relief” of her TMJ pain from massage and local treatments, but

16 still was having a lot of preauricular pain that radiated to the back of her head. (AR 425.)

17          In October 2015, Plaintiff contacted her neurologist about tapering her medication for TMJ
18 symptoms. (AR 637.) According to Plaintiff, her condition had improved so greatly that she cut

19 her dose of medication in half, but returned to the full dosage when her pain increased. (AR 637.)

20 Later that month, Plaintiff’s neurologist observed that her “biggest problem has been her behavioral

21 health issues” and that Plaintiff had started having some hallucinations as a result of her medication.

22 (AR 636.)

23          Plaintiff reported continuing to receive TMJ massage in November 2015, which she
24 believed helped the condition. (AR 634.). She also reported her ulcerative colitis was “flaring up

25 intermittently” and causing gastrointestinal bleeds, while accompanied by fatigue and occasional

26 moderate abdominal pain. (AR 634.) In November 2015, it was noted that Plaintiff has a “history
27 of behavioral health problems and possible bipolar spectrum” and was “currently being treated for

28 PTSD and borderline personality disorder.” (AR 634.)

                                                      4
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 5 of 33


 1          Treating physician Remi Gallevo, M.D., completed a “Physical Function Evaluation” form
 2 for the Washington State Department of Social and Health Services in March 2016. (AR 958–60.)

 3 He indicated that Plaintiff had marked limitation in a variety of basic work activities due to her

 4 “TMJ disorder” and neck pain. (AR 959.) He further opined that Plaintiff retained the capacity to

 5 perform only sedentary work, i.e., “[a]ble to lift 10 pounds maximum and frequently lift or carry

 6 lightweight articles [and] [a]ble to walk or stand only for brief periods.” (AR 960.) According to

 7 Dr. Gallevo, Plaintiff’s limitations were estimated to persist six months with medical treatment.

 8 (AR 960.) Although he indicated he had attached clinical reports to his form (AR 959), none were

 9 attached. At the office visit that same day, Plaintiff stated that “she is doing better overall” and

10 mentioned she was undergoing chiropractic therapy, but still experiencing neck and jaw pain when

11 stationary for too long or when she lifts her arms. (AR 788.) She reported she has been “border

12 line bipolar” for some time, but that her therapist does not believe she is bipolar. (AR 788.) She

13 was diagnosed with severe PTSD and noted she was undergoing trauma therapy. (AR 788.)

14          Plaintiff presented for a routine physical examination with Dr. Gallevo in August 2017.
15 (AR 835–39.) She reported she had been active, eating better, and trying to lose weight. Her PTSD

16 symptoms were listed as “stable” and her ulcerated colitis “controlled.”          (AR 835.)     The
17 examination, in its review of symptoms, found Plaintiff negative for tension, stress, anxiety,

18 depression, mood swings, appetite changes, and sleep pattern changes. (AR 836.) The objective

19 findings were normal, with strong muscle strength, normal tone, steady gait, and straight spine.

20 (AR 836.)

21          In October 2017, Dr. Gallevo completed a “Physical Medical Source Statement” form. (AR
22 1025–30.) He listed diagnoses of ulcerative colitis, severe PTSD, and occipital neuralgia. (AR

23 1025.) He opined Plaintiff was “seriously limited” in sustaining an ordinary routine without special

24 supervision and in working in coordination with or proximity to others without being unduly

25 distracted. (AR 1026.) Dr. Gallevo found that Plaintiff was able to sit and stand for 30 minutes at

26 a time, with sitting and standing/walking for less than two hours in an eight-hour workday. (AR
27 1028.) He indicated that Plaintiff would need to shift positions and periods of walking around

28 during the workday.      (AR 1028.) According to Dr. Gallevo, Plaintiff also needed to take

                                                     5
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 6 of 33


 1 unscheduled breaks of 15 to 30 minutes during the workday as often as two or three times every

 2 four to five hours. (AR 1028.) She could also lift and carry less than 10 pounds occasionally and

 3 10 pounds rarely. (AR 1029.) Twisting, stooping, crouching, climbing stairs, and climbing ladders

 4 could only be done occasionally. (AR 1029.) Dr. Gallevo further opined Plaintiff would be off

 5 task 25% or more during a typical day and absent from work for more than four days per month.

 6 (AR 1029–30).

 7          5.      Valley Cities Counseling
 8          During a therapy session in May 2015, Plaintiff reported having a “particularly difficult
 9 week.”        (AR 618.)    The therapist noted that although Plaintiff was “depressed” and
10 “acknowledge[d] anger and frustration,” she denied suicidal ideation. (AR 618.) In June 2015,

11 Plaintiff’s therapist noted she was “distressed, tearful, [with] [suicidal ideation] and thoughts of

12 violence in past several days.” (AR 620.) Plaintiff’s suicidal ideation was further noted later that

13 month. (AR 623, 626)

14          In July 2015, Plaintiff underwent a mental evaluation. (AR 536–37.) Plaintiff was found
15 to be “alert and oriented times three.” (AR 536.) She was very calm, polite, and cooperative

16 during her intake interview, with no restlessness or agitation noted. (AR 536.) She was casually

17 dressed, with good hygiene. (AR 536.) Plaintiff presented with a “mixed” mood: there were times

18 when she “unsuccessfully restrain[ed] crying.” (AR 536.) She had a “full” and expressive affect

19 that was congruent with the conversation. (AR 536.) Her speech and eye contact were noted as

20 appropriate. (AR 536.) Plaintiff’s thoughts were noted to be coherent and logical without loose

21 associations or tangential thinking.     (AR 536.)     Her judgment was “fair” and her insight
22 “developed.” (AR 536.) Plaintiff’s primary diagnosis was listed as bipolar I disorder, with PTSD

23 ruled out. (AR 537.) She was assessed a Global Assessment of Functioning (GAF) score of 45.

24 (AR 537.)

25          Plaintiff reported during a therapy session in August 2015 that she was “doing much better”
26 and the couple with whom she had moved in had been “very helpful and supportive.” (AR 654.)
27 She continued to have some medical issues and pain, but they have “decreased in intensity.” (AR

28 654.) The therapist noted Plaintiff’s “positive and upbeat mood,” “some reduction in pain,” and

                                                     6
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 7 of 33


 1 an “increased sense of hope and competency [that Plaintiff] attributes the changes mostly to

 2 improved living situation and support.” (AR 654.)

 3          In October 2015, Plaintiff again reported she was “doing well.” (AR 658.) Her therapist
 4 observed Plaintiff was talkative and smiled throughout the session with an “upbeat” mood. (AR

 5 658.) Plaintiff spoke enthusiastically about opening a photography studio. (AR 658.) Later that

 6 month, however, she reported having “more depression” and suicidal ideation for the past week.

 7 (AR 660–61.)

 8          At her medication management appointment in November 2015, Plaintiff made good eye
 9 contact, but her facial expressions were listed as “sad,” and she was noted to be crying at times.

10 (AR 669.) She had an “okay” mood and reported ongoing depression and anxiety. (AR 668–69.)

11 It was noted that Plaintiff’s thoughts appear coherent and logical without loose associations or

12 tangential thinking. (AR 669.) Her attention, concentration, and memory were all “intact” and her

13 judgment/insight fair. (AR 669.)

14          In December 2015, Plaintiff reported “doing well” and noted that her increase in medication
15 is “helping her depression.” (AR 671.) She reported walking her dog more often and receiving a

16 gym membership for Christmas from her family. (AR 671.) She was refraining from thoughts of

17 suicide. (AR 671.) On examination, her grooming was good with appropriate eye contact. (AR

18 672.) Her mood was “okay,” and her affect noted as “improved and full range,” with “no crying

19 as last visit.” (AR 672.) She had appropriate speech and her thought processes appeared to be

20 coherent and logical. (AR 672.) Her attention, concentration, and memory were intact, with fair

21 judgment and insight. (AR 672.)

22          At a therapy session in January 2016, Plaintiff presented with “heightened emotions” and
23 was “tearful at times.” (AR 675.) Plaintiff expressed an interest in reducing her medication in

24 March 2016. (AR 679, 944.) A mental status examination showed “improved” grooming and

25 appropriate eye contact. (AR 679, 944.) She was observed to be in a good mood and calm. (AR

26 679, 944.) Plaintiff again had appropriate speech and her thought processes appeared to be coherent
27 and logical. (AR 679, 944.) Her attention, concentration, and memory were intact, with fair

28 judgment and insight. (AR 679, 944.) At a therapy session that month, Plaintiff reported she was

                                                     7
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 8 of 33


 1 doing “reasonably well” and continuing to volunteer at a dental clinic. (AR 681.) She indicated

 2 the job was “stressful,” partly due to the “physical demands, as she is asked to do “a fair amount.”

 3 (AR 681.) Plaintiff stated her ability to “set limits with these demands.” (AR 681.) Later than

 4 month (March 2016), Plaintiff was noted to be “tearful and close to being overwhelmed during

 5 processing.” (AR 683.)

 6          In May 2016, Plaintiff expressed her belief that her depression and PTSD were improved
 7 with the chiropractic treatment she was receiving. (AR 866.) On mental status examination, her

 8 appearance was noted as casual and grooming improved. (AR 866.) She made appropriate eye

 9 contact, with no restlessness or agitation seen. (AR 866.) Plaintiff reported that she is “okay,” yet

10 “dizzy from clenching her jaw all night.” (AR 866.) Plaintiff was reportedly calm, with an affect

11 of full range, appropriate speech, and coherent thought process. (AR 866.) Her thought content

12 was observed to be normal. (AR 868.) Plaintiff was noted to be alert, with intact concentration,

13 attention, and memory. (AR 868.)

14          In July 2016, Plaintiff attended a therapy session where she focused on a future work area
15 as a wedding photographer. (AR 876.) As she thought more on the topic, Plaintiff began feeling

16 “more triggered and upset,” as the area of photographic families was “more loaded emotionally

17 than [] anticipated.” (AR 876.) A week later, however, Plaintiff reported that she had performed

18 a small amount of work photographing a family, for which she was paid. (AR 877.) “More

19 importantly, she said she felt positive about herself—for doing the work and taking on something

20 that is challenging for her (dealing with families).” (AR 877.) Plaintiff also reported resuming

21 writing, which she reportedly had not done in years. (AR 877.)

22          In August 2016, Plaintiff reported to her therapist that had “a difficult week” the prior week,
23 with “thoughts of suicide and much increased intensity of emotion.” (AR 879.) Later that month,

24 she was noted to be “distressed.” (AR 880.) Plaintiff presented for a medication management

25 appointment in October 2016, and reported she is “overall doing well” and expressed an interest in

26 continuing her medication. (AR 889–90.) On mental status examination, her grooming was good,
27 but she smelled of tobacco. (AR 889.) She made appropriate eye contact with a calm affect. (AR

28 889.) Plaintiff’s speech and language were appropriate, with coherent thought process and alert

                                                      8
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 9 of 33


 1 orientation. (AR 889.) Her attention, concentration, and memory were all intact. (AR 889.) Her

 2 insight and judgment were observed to be good. (AR 890.)

 3         In December 2016, Plaintiff had “no concerns” and was “doing fairly well.” (AR 896.)
 4 Her psychiatric examination results were the same as her prior visit in October 2016. (AR 897.)

 5 Plaintiff reported in March 2017 that she was “doing fairly well other than some depression” due

 6 to breaking her foot the prior month. (AR 904, 909.) She had the same mental status examination

 7 results as before, and indicated her mood was “ok . . . I have been better.” (AR 904.)

 8         Plaintiff reported at a medication management appointment in June 2017 that she has been
 9 having difficulty sleeping and “feeling down” due to a good friend of hers passing away recently.

10 (AR 909.) She stated she has been handling the death “okay” and “attending therapy regularly has

11 been helpful.” (AR 909.) She indicated feeling anxious. (AR 909.) Her mental status examination

12 showed good grooming, appropriate eye contact, and a calm demeanor. (AR 909.) She presented

13 with a calm mood. (AR 909.) Her language was appropriate, with coherent thought process, alert

14 orientation, and intact attention and concentration. (AR 909.) Plaintiff’s insight was good. (AR

15 909.)

16         In August 2017, Plaintiff reported that she was planning to move to California and was
17 “excited and a bit nervous.” (AR 917.) Overall, she indicated she was “stable” and that engaging

18 in therapy has been “helpful.” (AR 917.) Her psychiatric examination showed good grooming,

19 appropriate eye contact, and a calm demeanor. (AR 916.) Plaintiff’s behavior was noted to be

20 pleasant, calm, and cooperative. (AR 916.) Her mood was “okay,” with a “calm and euthymic”

21 affect and appropriate speech. (AR 916.) Plaintiff’s thought processes were coherent and logical,

22 and her thought content normal. (AR 917.) She had an alert orientation; intact attention, memory,

23 and concentration; and good insight and judgment. (AR 917.)

24         6.      Rahul Khurana, M.D.
25         Plaintiff presented for a consultative “disability evaluation” with Dr. Khurana in October
26 2015. (AR 627–29.) Dr. Khurana indicated he based his opinions on Plaintiff’s “reliable self-
27 report,” medical records (including “outpatient psych records from Valley Cities function report

28 for SSA”), and his “interview observations.” (AR 627, 629.) Diagnoses of bipolar I, PTSD, eating

                                                    9
         Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 10 of 33


 1 disorder, borderline personality disorder, social anxiety disorder, and rule out somatic symptoms

 2 were noted. (AR 629.) Dr. Khurana opined that “the complexity [and] severity of [Plaintiff’s]

 3 medical psychiatric illnesses make[] it unrealistic for patient to ever work again in any meaningful

 4 long-term capacity.” (AR 629.) Dr. Khurana further found that Plaintiff has “mild to moderate

 5 difficulty with simple instructions,” and her “work-related judgments and ability to carry out more

 6 complex instructions” were “markedly to severely impaired.” (AR 629.) Dr. Khurana stated that

 7 Plaintiff was “mildly to moderately impaired in understanding,” and was severely disabled in

 8 sustained concentration and persistence and in making typical social interactions. (AR 629.) Dr.

 9 Khurana also found Plaintiff had “had marked difficulty in responding to changes in her work

10 routine.” (AR 629.)

11            7.       State Agency Physicians
12            In October 2015, state agency physician Leslie Postovoit, Ph.D., reviewed the record and
13 assessed Plaintiff’s mental residual functional capacity (RFC).4 (AR 106–08; AR 120–22.) Dr.

14 Postovoit opined that Plaintiff retained the capacity to perform simple routine tasks but would have

15 difficulty with more complex instructions. (AR 107, AR 120.) Dr. Postovoit also found Plaintiff

16 had difficulties with concentration, persistence, pace, and maintaining regular attendance, but noted

17 that she could do so within the tolerances of a competitive workplace. (AR 107, AR 120.) He

18 further opined that Plaintiff “should only have superficial contact with the general public and may

19 require additional instruction from supervisors from time to time.” (AR 107, AR 121.) As for

20 adaption, Dr. Postovoit noted that Plaintiff would have “occasional difficulties with adapting to

21 change,” but would be “able to adapt to normal routine changes in a competitive workplace within

22 normal tolerances.” (AR 108, AR 122.)

23            On reconsideration in June 2016, state agency physician James Irwin, M.D., reviewed the
24
     4
25     RFC is an assessment of an individual’s ability to do sustained work-related physical and mental activities in a work
     setting on a regular and continuing basis of 8 hours a day, for 5 days a week, or an equivalent work schedule. TITLES
26   II & XVI: ASSESSING RESIDUAL FUNCTIONAL CAPACITY IN INITIAL CLAIMS, Social Security Ruling (“SSR”) 96-8P
     (S.S.A. July 2, 1996). The RFC assessment considers only functional limitations and restrictions that result from an
27   individual’s medically determinable impairment or combination of impairments. Id. “In determining a claimant’s
     RFC, an ALJ must consider all relevant evidence in the record including, inter alia, medical records, lay evidence, and
28   ‘the effects of symptoms, including pain, that are reasonably attributed to a medically determinable impairment.’”
     Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006).

                                                              10
      Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 11 of 33


 1 record and reassessed Plaintiff’s physical RFC. (AR 134–37; AR 150–52.) He opined that Plaintiff

 2 could lift and carry 50 pounds occasionally and 20 pounds frequently; that standing, walking, and

 3 sitting could each be performed for about 6 hours in an 8-hour workday; that Plaintiff was unlimited

 4 in the performance of postural activities, except for a restriction to only occasional climbing of

 5 ladders, ropes, and scaffolds; and that Plaintiff was unlimited in environmental activities except for

 6 the need to avoid concentrated exposure to hazards. (AR 135–37; AR 151–52.) In addition,

 7 Plaintiff’s mental RFC was reassessed by Diane Fligstein, Ph.D., who reviewed the record and

 8 affirmed Dr. Postovoit’s findings. (AR 137–39; AR 152–54.)

 9          8.     Lake Meridian Chiropractic
10          In December 2016, Plaintiff presented for a chiropractic adjustment complaining of jaw
11 pain, neck pain, low back pain, and dizziness. (AR 1014–15.) She reported that her lower back

12 had more pain as a result of moving boxes. (AR 1014.) She also reported that she didn’t feel like

13 she needed to wear her night guard throughout the day as she had previously because she was not

14 “not clenching [her] teeth as hard.” (AR 1014.)

15          9.     Digestive Health Specialists
16          In January 2017, Plaintiff presented to the specialists to whom she had been referred by her
17 primary care physician, Dr. Gallevo. (AR 694–95.) She reported being off her medication for

18 colitis for the past two years, and instead was taking high doses of probiotics. (AR 694.) Plaintiff

19 reported this was “working well” until recently, with the onset of some cramping, leakage, and a

20 little bit of bleeding. (AR 694.) A colonoscopy was ordered. (AR 695–96.) The specialist

21 encouraged Plaintiff to resume medication treatment rather than rely on probiotics. (AR 696.)

22   B.     Administrative Proceedings
23          The Commissioner denied Plaintiff’s applications for benefits initially on October 22, 2015,
24   and again on reconsideration on June 30, 2016. (AR 158–61; AR 173–92.) Consequently, Plaintiff
25   requested a hearing before an Administrative Law Judge (“ALJ”). (AR 193–209.) The ALJ
26   conducted a hearing on November 6, 2017. (AR 48–95.). Plaintiff appeared at the hearing with
27   her counsel and testified. (AR 54–85.) A vocational expert also testified. (AR 85–94.)
28

                                                     11
      Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 12 of 33


 1         1.      Plaintiff’s Testimony
 2         Plaintiff testified that when she worked at the library shelving books, she would experience
 3   an “episode” where she could not be around “certain people or things or even smells sometimes.”
 4   (AR 69.) When she is “dealing with people” and it “doesn’t work out,” she “can’t finish the job.”
 5   (AR 69.) According to Plaintiff, she’s “had a lot of bad things happen to her” that cause her to not
 6   function. (AR 70–71.) She testified that she believed she could not return to a job as a book shelver
 7   due to occipital neuralgia on both sides of her neck, inability to do repeated arm movements, and
 8   difficulty interacting with people. (AR 74, 76, 81.) In 2016, she tried volunteering at a dental
 9   clinic, but she couldn’t sit and the dentist “was rather rude” to her, so she “left before there was a
10   scene.” (AR 55, 56.) That same year, she served as a companion for her ex-mother-in-law and ran
11   errands at the store for her. (AR 56–61.) Earlier, in 2015, she had served as her ex-mother-in-law’s
12   caregiver (scheduling, keeping track of medication, accompanying her to doctor’s appointments,
13   preparing food) but suffered a “nervous breakdown” and couldn’t continue that job. (AR 57, 58,
14   59.) Plaintiff testified that she “wasn’t very functional at that period of time.” (AR 58.)
15         Plaintiff’s colitis has been “generally better” since 2015, yet she still must use the bathroom
16   frequently. (AR 74.) She testified that her TMJ “bothers the nerve that runs through [her] ear,”
17   makes her dizzy, and caused the occipital neuralgia. (AR 79, 80.) There’s “not a lot they can do”
18   for her TMJ, according to Plaintiff. (AR 79, 80.) She testified that she received a mouth guard from
19   her dentist, who advised that they thought she might need surgery on her jaw. (AR 79, 80.)
20   According to Plaintiff, her insurance would not cover oral surgery. (AR 80.)
21         Plaintiff testified she has reconnected with a childhood friend, Dave, who lives in California
22   through Facebook. (AR 71.) She made a couple trips by airplane to California to visit him and
23   testified that she “took [her] pills and [] was okay” navigating the Seattle airport by herself. (AR
24   72, 79.) Recently, Plaintiff did some “pin-up portraits” photography for a couple and sold some
25   paintings. (AR 65–67.) She testified she is planning to move to California “because there’s better
26   opportunity for a career in the arts” there. (AR 65.)
27         2.      Vocational Expert’s Testimony
28         A Vocational Expert (“VE”) testified at the hearing that Plaintiff had past work as a home

                                                     12
         Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 13 of 33


 1 health aide, Dictionary of Operational Titles (DOT) code 354.377-014, which was medium

 2 exertional work, with a specific vocational preparation (SVP)5 of 3; as a library page, DOT code

 3 249.687-014, which was light exertional work with a SVP of 2; and as a cashier-checker, DOT

 4 code 211.462-014, which was medium exertional work as performed (light work per the DOT) with

 5 a SVP of 3. (AR 87–88.)

 6            The ALJ asked the VE to consider a person of Plaintiff’s age, education, and with her work
 7 experience. (AR 88.) The VE was also to assume this person was capable of medium exertional

 8 work but can occasionally climb. (AR 88.) The individual can understand, remember, and carry

 9 out unskilled, routine, and repetitive work that can be learned by demonstration and in which tasks

10 to be performed are predetermined by the employer. (AR 88.) The VE was also to assume that the

11 individual can cope with occasional work setting change and occasional interaction with

12 supervisors; can work in proximity to coworkers but not on a team or cooperative effort; and can

13 perform work that does not require interaction with the general public as an essential element of

14 the job but occasional incidental contact is not precluded. (AR 88.) The VE testified that such a

15 person could perform Plaintiff’s past relevant work of library page. (AR 89.) The VE testified

16 further that such individual could perform other, medium jobs with SVP of 2 in the national

17 economy, such as machine feeder, DOT code 699.686-010; vehicle cleaner, DOT code 919.687-

18 014; and industrial cleaner, DOT code 381.687-018. (AR 89.) The VE also identified light jobs

19 with SVP of 2 that such an individual could perform, such as photocopy machine operator, DOT

20 code 207.685-014; housekeeping cleaner. DOT code 323.687-014, and apparel marker, DOT code

21 209.587-034. (AR 89–90.) She testified that in her experience none of the identified jobs require

22 reaching overhead more than occasionally. (AR 90.)

23            Plaintiff’s counsel asked the VE to assume a second hypothetical person with the same
24 limitations as previously identified by the ALJ, but the person would also produce 15% less than

25 an average person and, for greater than 15 percent of the time, they would be unable to maintain

26
     5
       Specific vocational preparation, as defined in DOT, App. C, is the amount of lapsed time required by a typical worker
27   to learn the techniques, acquire the information, and develop the facility needed for average performance in a specific
     job-worker situation. DOT, Appendix C – Components of the Definition Trailer, 1991 WL 688702 (1991). Jobs in
28   the DOT are assigned SVP levels ranging from 1 (the lowest level – “short demonstration only”) to 9 (the highest level
     – over 10 years of preparation). Id.

                                                              13
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 14 of 33


 1 normal persistence, attention, and concentration. (AR 91–92.) The VE testified that there would

 2 be no work such a person could perform. (AR 92.) The VE further testified that negative reactions

 3 to criticism by a supervisor “wouldn’t be tolerated on an ongoing basis,” even if dealing with such

 4 supervisor only occasionally. (AR 93.)

 5   C.     The ALJ’s Decision
 6          In a decision dated January 10, 2018, the ALJ found that Plaintiff was not disabled, as
 7 defined by the Act. (AR 28–42.) The ALJ conducted the five-step disability analysis set forth in

 8 20 C.F.R. §§ 404.1520, 416.920. (AR 30–42.) The ALJ decided that Plaintiff had not engaged in

 9 substantial gainful activity since March 17, 2015, the alleged onset date (step one). (AR 30.) At

10 step two, the ALJ found Plaintiff’s following impairments to be severe: ulcerative colitis,

11 depression, personality disorder and post-traumatic stress disorder. (AR 31.) Plaintiff did not have

12 an impairment or combination of impairments that met or medically equaled one of the listed

13 impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”) (step three). (AR 32–

14 33.)

15          The ALJ then assessed Plaintiff’s RFC and applied the assessment at steps four and five.
16 See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (“Before we go from step three to step four, we

17 assess your residual functional capacity . . . . We use this residual functional capacity assessment

18 at both step four and step five when we evaluate your claim at these steps.”). The ALJ determined

19 that Plaintiff retained the RFC:

20          to perform medium work as defined in 20 CFR [§§] 404.1567(c) and
            416.967(c) except she is limited to occasional climbing. In order to meet
21          ordinary and reasonable employer expectations, [Plaintiff] can understand,
            remember, and carry out unskilled repetitive and routine work that can be
22          learned by demonstration and that tasks predetermined by the employer.
23          [Plaintiff] also can cope with occasional work setting changes. The residual
            functional capacity includes occasional interaction with supervisors and
24          occasional work in proximity to coworkers, but not in a team or cooperative
            effort. [Plaintiff] cannot perform work that has interaction with the public
25          as an essential element of the job, but occasional and incidental contact is
            not precluded. In addition, [Plaintiff] can perform work that does not
26
            require overhead work more than occasionally.
27
     (AR 33.) Although the ALJ recognized that Plaintiff’s impairments “could reasonably be expected
28

                                                    14
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 15 of 33


 1 to cause some of the alleged symptoms[,]” she rejected Plaintiff’s subjective testimony as “not

 2 entirely consistent with the medical evidence and other evidence in the record.” (AR 34.) The ALJ

 3 determined that, given her RFC, Plaintiff was not disabled because she was able to perform her

 4 past relevant work of library page (step four). (AR 40.) The ALJ also made the alternative finding

 5 that Plaintiff could perform a significant number of other jobs in the local and national economies,

 6 specifically machine feeder, vehicle cleaner, industrial cleaner, photocopy machine operator,

 7 housekeeping cleaner, and apparel marker (step five). (AR 40–41.)

 8          Plaintiff sought review of this decision before the Appeals Council, which denied review
 9 on August 16, 2018. (AR 14–19.) Therefore, the ALJ’s decision became the final decision of the

10 Commissioner. 20 C.F.R. §§ 404.981, 416.1481.

11                                 III.       LEGAL STANDARD
12   A.     Applicable Law

13          An individual is considered “disabled” for purposes of disability benefits if he or she is

14 unable “to engage in any substantial gainful activity by reason of any medically determinable

15 physical or mental impairment which can be expected to result in death or which has lasted or can

16 be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

17 However, “[a]n individual shall be determined to be under a disability only if [her] physical or

18 mental impairment or impairments are of such severity that [s]he is not only unable to do [her]

19 previous work but cannot, considering [her] age, education, and work experience, engage in any

20 other kind of substantial gainful work which exists in the national economy.” Id. § 423(d)(2)(A).

21          “In determining whether an individual’s physical or mental impairment or impairments are

22 of a sufficient medical severity that such impairment or impairments could be the basis of eligibility

23 [for disability benefits], the Commissioner” is required to “consider the combined effect of all of

24 the individual’s impairments without regard to whether any such impairment, if considered

25 separately, would be of such severity.” Id. § 423(d)(2)(B). For purposes of this determination, “a

26 ‘physical or mental impairment’ is an impairment that results from anatomical, physiological, or
27 psychological abnormalities which are demonstrable by medically acceptable clinical and

28 laboratory diagnostic techniques.” Id. § 423(d)(3).

                                                     15
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 16 of 33


 1          “The Social Security Regulations set out a five-step sequential process for determining
 2 whether a claimant is disabled within the meaning of the Social Security Act.” Tackett v. Apfel,

 3 180 F.3d 1094, 1098 (9th Cir. 1999) (citing 20 C.F.R. § 404.1520); see also 20 C.F.R. § 416.920.

 4 The Ninth Circuit has provided the following description of the sequential evaluation analysis:

 5          In step one, the ALJ determines whether a claimant is currently engaged in
            substantial gainful activity. If so, the claimant is not disabled. If not, the ALJ
 6          proceeds to step two and evaluates whether the claimant has a medically severe
            impairment or combination of impairments. If not, the claimant is not disabled. If
 7          so, the ALJ proceeds to step three and considers whether the impairment or
            combination of impairments meets or equals a listed impairment under 20 C.F.R. pt.
 8
            404, subpt. P, [a]pp. 1. If so, the claimant is automatically presumed disabled. If
 9          not, the ALJ proceeds to step four and assesses whether the claimant is capable of
            performing her past relevant work. If so, the claimant is not disabled. If not, the
10          ALJ proceeds to step five and examines whether the claimant has the [RFC] . . . to
            perform any other substantial gainful activity in the national economy. If so, the
11          claimant is not disabled. If not, the claimant is disabled.
12 Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005); see, e.g., 20 C.F.R. § 416.920(a)(4)

13 (providing the “five-step sequential evaluation process” for SSI claimants). “If a claimant is found

14 to be ‘disabled’ or ‘not disabled’ at any step in the sequence, there is no need to consider subsequent

15 steps.” Tackett, 180 F.3d at 1098 (citing 20 C.F.R. § 404.1520); 20 C.F.R. § 416.920.

16          “The claimant carries the initial burden of proving a disability in steps one through four of
17 the analysis.” Burch, 400 F.3d at 679 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir.

18 1989)). “However, if a claimant establishes an inability to continue her past work, the burden shifts

19 to the Commissioner in step five to show that the claimant can perform other substantial gainful

20 work.” Id. (citing Swenson, 876 F.2d at 687).

21   B.     Scope of Review
22          “This court may set aside the Commissioner’s denial of [social security] benefits [only]
23 when the ALJ’s findings are based on legal error or are not supported by substantial evidence in

24 the record as a whole.” Tackett, 180 F.3d at 1097 (citation omitted). “Substantial evidence is

25 defined as being more than a mere scintilla, but less than a preponderance.” Edlund v. Massanari,

26 253 F.3d 1152, 1156 (9th Cir. 2001) (citing Tackett, 180 F.3d at 1098). “Put another way,
27 substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

28 support a conclusion.” Id. (citing Richardson v. Perales, 402 U.S. 389, 401 (1971)).

                                                      16
      Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 17 of 33


 1          “This is a highly deferential standard of review . . . .” Valentine v. Comm’r of Soc. Sec.
 2 Admin., 574 F.3d 685, 690 (9th Cir. 2009). “The ALJ’s findings will be upheld if supported by

 3 inferences reasonably drawn from the record.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th

 4 Cir. 2008) (citation omitted). Additionally, “[t]he court will uphold the ALJ’s conclusion when

 5 the evidence is susceptible to more than one rational interpretation.” Id.; see, e.g., Edlund, 253

 6 F.3d at 1156 (“If the evidence is susceptible to more than one rational interpretation, the court may

 7 not substitute its judgment for that of the Commissioner.” (citations omitted)).

 8          Nonetheless, “the Commissioner’s decision ‘cannot be affirmed simply by isolating a
 9 specific quantum of supporting evidence.’” Tackett, 180 F.3d at 1098 (quoting Sousa v. Callahan,

10 143 F.3d 1240, 1243 (9th Cir. 1998)). “Rather, a court must ‘consider the record as a whole,

11 weighing both evidence that supports and evidence that detracts from the [Commissioner’s]

12 conclusion.’” Id. (quoting Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993)).

13          Finally, courts “may not reverse an ALJ’s decision on account of an error that is harmless.”
14 Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (citing Stout v. Comm’r, Soc. Sec. Admin.,

15 454 F.3d 1050, 1055–56 (9th Cir. 2006)). Harmless error “exists when it is clear from the record

16 that ‘the ALJ’s error was inconsequential to the ultimate nondisability determination.’”

17 Tommasetti, 533 F.3d at 1038 (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir.

18 2006)). “[T]he burden of showing that an error is harmful normally falls upon the party attacking

19 the agency’s determination.” Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (citations omitted).

20                                     IV.        DISCUSSION
21          Plaintiff contends that the ALJ erred in three ways. First, Plaintiff claims the ALJ erred in
22 not finding her TMJ and bilateral occipital neuralgia “severe” at step two. (See Doc. 23 at 5–8;

23 Doc. 30 at 1–3.) Second, Plaintiff asserts that the ALJ erred in her treatment of the opinions of

24 Drs. Gallevo, Khurana, and Kenderdine. (See Doc. 23 at 11–17; Doc. 30 at 4–9.) Finally, Plaintiff

25 asserts that the ALJ improperly discounted Plaintiff’s testimony regarding her subjective

26 complaints. (See Doc. 23 at 26–28; Doc. 30 at 9–10.)
27          Defendant counters that that the ALJ did not commit harmful error in deeming Plaintiff’s
28 TMJ not severe; properly evaluated Drs. Gallevo’s, Khurana’s, and Kenderdine’s opinions; and

                                                     17
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 18 of 33


 1 properly relied on evidence in the record that undermined the credibility of Plaintiff’s allegations

 2 of disabling symptoms and limitations. (See Doc. 27 at 3–19.)

 3 A.       The ALJ’s Error, if any, in Her Step Two Determination Regarding Plaintiff’s TMJ
            and Related Neuralgia Was Harmless
 4
            Plaintiff first contends that the ALJ erred at the second step of the sequential evaluation
 5
     process by failing to find that her TMJ and bilateral occipital neuralgia were severe impairments.
 6
     (Doc. 23 at 5–8; Doc. 30 at 1–3.)
 7
            At step two of the sequential evaluation, the ALJ determines which of claimant’s alleged
 8
     impairments are “severe” within the meaning of 20 C.F.R. §§ 404.1520(c), 416.920(c). A severe
 9
     impairment is one that “significantly limits” a claimant’s “physical or mental ability to do basic
10
     work activities.” Id. An ALJ must consider all the evidence at step two to determine whether a
11
     medically determinable impairment significantly limits the claimant’s ability to perform basic work
12
     activities. Id. §§ 404.1520(a), 416.920(a); Bowen v. Yuckert, 482 U.S. 137, 153 (1987). “An
13
     impairment or combination of impairments may be found ‘not severe only if the evidence
14
     establishes a slight abnormality that has no more than a minimal effect on an individual’s ability to
15
     work.’” Webb v. Barnhart, 433 F.3d 683, 686–87 (9th Cir. 2005) (quoting Social Security Ruling
16
     (“SSR”) 96–3p (1996)). The purpose of step two is to operate as “a de minimis screening device
17
     to dispose of groundless claims.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996); see also
18
     Hoopai v. Astrue, 499 F.3d 1071, 1076 (9th Cir. 2007) (the step two finding is “merely a threshold
19
     determination” that “only raises a prima facie case of a disability.”); Buck v. Berryhill, 869 F.3d
20
     1040, 1048–49 (9th Cir. 2017) (“Step two is merely a threshold determination meant to screen out
21
     weak claims. It is not meant to identify the impairments that should be taken into account when
22
     determining the RFC.”) (internal citations omitted).
23
            At step two the ALJ found that Plaintiff’s severe impairments included ulcerative colitis,
24
     depression, personality disorder, and post-traumatic stress disorder, and observed that the medical
25
     record refers to TMJ dysfunction. (AR 31.) The ALJ’s decision not to include TMJ and its related
26
     neuralgia as severe impairments at step two is supported by substantial evidence in the record. In
27
     her step-two discussion, the ALJ found that “various treatments were essentially effective” for
28

                                                      18
      Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 19 of 33


 1 Plaintiff’s TMJ dysfunction and that there were no objective medical findings linking this

 2 impairment to “problems in the performance of basic work activities.” (AR 31.) The evidence

 3 shows that in June 2015 Plaintiff reported getting “some relief” of her TMJ pain from massage and

 4 local treatments. (AR 425.) In October 2015, Plaintiff’s condition had improved so greatly that

 5 she cut her dose of medication in half. (AR 637.) She continued to receive TMJ massage in

 6 November 2015, which helped the condition. (AR 634.) As the ALJ pointed out, by December

 7 2016, Plaintiff reported that she did not feel like she needed to wear her night guard throughout the

 8 day because she was not “not clenching [her] teeth as hard.” (AR 1014.) Impairments that are

 9 effectively controlled with medication or other medical treatment are not severe. See Sample v.

10 Schweiker, 694 F.2d 639, 642–43 (9th Cir.1982) (mental impairment that was “amenable to

11 control” and “minimized” with medication not disabling); Bagdasaryan v. Saul, 787 F. App’x 423,

12 424 (9th Cir. 2019) (“Substantial evidence supports the ALJ’s Step Two determination that

13 [claimant’s] fibromyalgia was nonsevere” where “[t]he ALJ reasonably concluded from the record

14 that this condition was well-controlled with medication and did not require specialist care”). The

15 evidence identified by the ALJ additionally demonstrates that Plaintiff was receiving effective

16 treatment for this condition within a few months after the alleged disability period began in March

17 2015, which violates the 12-month durational requirement of the Act.              See 42 U.S.C. §
18 423(d)(1)(A); Batson v. Comm’r, 359 F.3d 1190, 1193–94 (9th Cir. 2004) (the claimant “has the

19 burden of proving an ‘inability to engage in any substantial gainful activity by reason of any

20 medically determinable physical or mental impairment which . . . has lasted or can be expected to

21 last for a continuous period of not less than 12 months’”).

22          As the ALJ noted, Plaintiff’s treating physician Dr. Gallevo indicated in March 2016 that
23 Plaintiff had marked limitation in a variety of basic work activities and could only perform

24 sedentary work due to her TMJ disorder and neck pain. (AR 959.) However, as set forth below

25 (see Section IV.B.2.b, infra), the ALJ properly discounted that opinion because, although it

26 indicated clinical reports were attached, there were no attachments (AR 959) and the opinion was
27 therefore not supported by any objective medical evidence (see AR 31). Batson, 359 F.3d at 1195

28 (holding that ALJ properly discounted treating physician’s opinion that was not supported by

                                                    19
      Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 20 of 33


 1 objective medical evidence). Consistent with ALJ’s conclusion that Plaintiff’s TMJ and related

 2 neuralgia symptoms were effectively controlled, Dr. Gallevo opined that any limitations related to

 3 this condition were estimated to persist only six months with medical treatment (AR 960). Indeed,

 4 the medical records on which Plaintiff relies in her briefing support the ALJ’s finding that

 5 Plaintiff’s TMJ condition was effectively treated by at least December 2016. (See, e.g., AR 788

 6 (Plaintiff presents in March 2016 with forms regarding financial assistance for treatment of her

 7 TMJ; “doing better overall”; mentions chiropractic therapy and pain when stationary or lifting

 8 arms); AR 795 (Plaintiff presents in August 2016 to emergency department due to concussion as a

 9 result of a window falling on her head; reports she clenches her jaw at night and she has an

10 unaligned jaw; mentions she is receiving chiropractic treatment for occipital neuralgia and TMJ

11 disorder); AR 866 (Plaintiff reports in May 2016 chiropractor is helping her TMJ/neuralgia); AR

12 905 (Plaintiff’s TMJ “in remission” in March 2017).)

13          However, even if the ALJ erred by failing to conclude that Plaintiff’s TMJ and related
14 neuralgia are severe, such error was at most harmless. A claimant is prejudiced at step two by an

15 ALJ’s omission of an impairment only where that step is not resolved in the claimant’s favor. See

16 Burch, 400 F.3d at 682 (“Here, the ALJ did not find that Burch’s obesity was a ‘severe’ impairment

17 . . . . Assuming without deciding that this omission constituted legal error, it could only have

18 prejudiced Burch in step three (listing impairment determination) or step five (RFC) because the

19 other steps, including this one, were resolved in her favor.”); see also Hickman v. Comm’r, 399 F.

20 App’x 300, 302 (9th Cir. 2010) (“Any error in the ALJ’s failure to include a reading disorder as

21 one of Hickman’s severe impairments at step two of the analysis is harmless. The ALJ found

22 Hickman suffered from other severe impairments and, thus, step two was already resolved in

23 Hickman’s favor.”). Additionally, the failure to include an impairment in the step two analysis is

24 harmless if the ALJ considers the functional limitations that flow from said impairment in

25 subsequent steps. See Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (holding that ALJ’s failure

26 to list plaintiff’s bursitis as a severe impairment at step two was harmless where ALJ considered
27 limitations caused by the condition at step four); see also Molina, 674 F.3d at 1115 (error is

28 harmless “where it is inconsequential to the [ALJ’s] ultimate nondisability determination”).

                                                    20
         Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 21 of 33


 1            Step two was resolved in Plaintiff’s favor when the ALJ determined that her severe
 2 impairments included ulcerative colitis, depression, personality disorder, and post-traumatic stress

 3 disorder and she proceeded to the step three analysis. (AR 31–33.). It follows that, since Plaintiff’s

 4 claims were not screened out at this step, she was not prejudiced by any error in the step-two

 5 analysis. The ALJ went on to state in her RFC findings that she had “considered all symptoms and

 6 the extent to which these symptoms can reasonably be accepted as consistent with the objective

 7 medical evidence . . . .” (AR 33; see, e.g., Sara Ann W. v. Comm’r of Soc. Sec., No. 2:17-CV-

 8 00277-RHW, 2018 WL 4088771, at *4 (E.D. Wash. Aug. 27, 2018) (“[T]he ALJ specifically noted

 9 that she considered all symptoms in assessing the residual functional capacity. Accordingly, the

10 Court finds the ALJ did not err in the step two analysis, and if any error did occur it was

11 harmless.”).)

12            More significantly, Plaintiff fails to identify any evidence demonstrating that her TMJ,
13 related neuralgia, or any other “somatic” physical impairments caused alleged limitations not

14 accounted for in her RFC.6 As discussed below, the ALJ properly weighed the opinion evidence

15 and Plaintiff’s symptom claims; and, as a result, the RFC incorporated the limitations supported by

16 substantial evidence in the record, including several mental limitations and limitation of occasional

17 overhead reaching directed to Plaintiff’s neck pain associated with her TMJ. (AR 31.) Plaintiff

18 does not contest that an overhead reaching limitation addresses Plaintiff’s TMJ dysfunction; she

19 instead asserts that such limitation “does not account for the interrelationship of physical and

20 mental impairments.” (Doc. 30 at 3.) Yet, she neglects to specify what additional limitations would

21 account for these impairments and to explain why the various mental limitations in Plaintiff’s RFC

22 are insufficient. See Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993) (“The mere existence

23 of an impairment is insufficient proof of a disability.”). The Court therefore finds no error at step

24 two.

25

26
27

28
     6
      Plaintiff asserts that her “severe mental impairments are interrelated with her painful, ‘somatic’ physical impairments
     which in combination considerably limit her overall residual functional ability.” (Doc. 23 at 8.)

                                                               21
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 22 of 33


 1 B.       The ALJ Erred in Her Evaluation of Dr. Gallevo’s October 2017 Opinion
 2          1.      Legal Standard
 3          The medical opinions of three types of medical sources are recognized in Social Security
 4 cases: “(1) those who treat the claimant (treating physicians); (2) those who examine but do not

 5 treat the claimant (examining physicians); and (3) those who neither examine nor treat the claimant

 6 (nonexamining physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). “Generally, a

 7 treating physician’s opinion carries more weight than an examining physician’s, and an examining

 8 physician’s opinion carries more weight than a reviewing physician’s.” Holohan v. Massanari,

 9 246 F.3d 1195, 1202 (9th Cir. 2001) (citations omitted); see also Orn v. Astrue, 495 F.3d 625, 631

10 (9th Cir. 2007) (“By rule, the Social Security Administration favors the opinion of a treating

11 physician over non-treating physicians.” (citing 20 C.F.R. § 404.1527)). See also 20 C.F.R. §

12 416.927. The opinions of treating physicians “are given greater weight than the opinions of other

13 physicians” because “treating physicians are employed to cure and thus have a greater opportunity

14 to know and observe the patient as an individual.” Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir.

15 1996) (citations omitted).

16          In this case, Plaintiff alleges―and the record reflects―that Dr. Gallevo was Plaintiff’s
17 treating physician. (See, e.g., Doc. 23 at 9.) “If . . . a treating [physician’s] opinion . . . is well-

18 supported by medically acceptable clinical and laboratory diagnostic techniques and is not

19 inconsistent with the other substantial evidence in [the] record, [the Commissioner] will give it

20 controlling weight.” 20 C.F.R. §§ 404.1527(c)(2); 416.927(c)(2). cf. Reddick, 157 F.3d at 725

21 (“Where the treating doctor’s opinion is not contradicted by another doctor, it may be rejected only

22 for clear and convincing reasons supported by substantial evidence in the record.” (citation

23 omitted)). “If there is ‘substantial evidence’ in the record contradicting the opinion of the treating

24 physician, the opinion of the treating physician is no longer entitled to ‘controlling weight.’” Orn,

25 495 F.3d at 632 (quoting 20 C.F.R. § 404.1527(d)(2)). See also 20 C.F.R. § 416.927(d)(2).

26          “If a treating physician’s opinion is not given ‘controlling weight’ because it is not ‘well-
27 supported’ or because it is inconsistent with other substantial evidence in the record, the

28 [Commissioner] considers specified factors in determining the weight it will be given.” Id. at 631.

                                                      22
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 23 of 33


 1 These factors include (1) the “[l]ength of the treatment relationship and the frequency of

 2 examination;” (2) the “[n]ature and extent of the treatment relationship;” (3) the “[s]upportability”

 3 of the opinion;” (4) the “[c]onsistency” of the opinion “with the record as a whole;” (5) whether

 4 the opinion is from “a specialist about medical issues related to his or her area of specialty;” and

 5 (6) “any other factors [the claimant] or others bring to [the ALJ’s] attention, or of which [the ALJ

 6 is] aware, which tend to support or contradict the opinion.” 20 C.F.R. §§ 404.1527(c)(2)–(6),

 7 416.927(c)(2)–(6).

 8          Further, “[e]ven if the treating doctor’s opinion is contradicted by another doctor, the ALJ
 9 may not reject this opinion without providing ‘specific and legitimate reasons’ supported by

10 substantial evidence in the record.” Reddick, 157 F.3d at 725 (quoting Lester, 81 F.3d at 830). See

11 also Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citing Ryan v. Comm’r of Soc. Sec.,

12 528 F.3d 1194, 1198 (9th Cir. 2008)). “This can be done by setting out a detailed and thorough

13 summary of the facts and conflicting clinical evidence, stating his interpretation thereof, and

14 making findings.” Id. (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)); see, e.g.,

15 Chaudhry v. Astrue, 688 F.3d 661, 671 (9th Cir. 2012) (“The ALJ need not accept the opinion of

16 any physician, including a treating physician, if that opinion is brief, conclusory, and inadequately

17 supported by clinical findings.” (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228

18 (9th Cir. 2009))); Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999)

19 (“Opinions of a nonexamining, testifying medical advisor may serve as substantial evidence when

20 they are supported by other evidence in the record and are consistent with it.” (citing Andrews v.

21 Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995))); Matney on Behalf of Matney v. Sullivan, 981 F.2d

22 1016, 1020 (9th Cir. 1992) (noting that “inconsistencies and ambiguities” in a treating physician’s

23 opinion “represent specific and legitimate reasons for” rejecting the opinion). “The ALJ must do

24 more than offer his conclusions.” Reddick, 157 F.3d at 725. “He must set forth his own

25 interpretations and explain why they, rather than the doctors’, are correct.” Id. (citing Embrey v.

26 Bowen, 849 F.2d 418, 421–22 (9th Cir. 1988)).
27          Finally, “[e]ven when contradicted by an opinion of an examining physician that constitutes
28 substantial evidence, the treating physician’s opinion is ‘still entitled to deference.’” Orn, 495 F.3d

                                                      23
         Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 24 of 33


 1 at 632–33 (quoting SSR 96–2p). “In many cases, a treating source’s medical opinion will be

 2 entitled to the greatest weight and should be adopted, even if it does not meet the test for controlling

 3 weight.” Id. (quoting SSR 96–2p)

 4           2.       Analysis
 5                    a.       March 2016 Physical Function Evaluation
 6           On March 30, 2016, Plaintiff’s treating physician Dr. Gallevo completed a “Physical
 7 Function Evaluation” form for the Washington State Department of Social and Health Services.

 8 (AR 958–60.) Dr. Gallevo indicated that Plaintiff had marked limitation in a variety of basic work

 9 activities due to her “TMJ disorder” and neck pain. (AR 959.) He further opined that Plaintiff

10 retained the capacity to perform only sedentary work, i.e., “[a]ble to lift 10 pounds maximum and

11 frequently lift or carry lightweight articles [and] [a]ble to walk or stand only for brief periods.”

12 (AR 960.) The ALJ rejected this opinion, finding it insufficient to support a finding that Plaintiff’s

13 TMJ was a severe impairment at step two. (AR 31.)

14           Although not specifically identified by the ALJ as a basis for its rejection, Dr. Gallevo’s
15 opinion regarding Plaintiff’s TMJ and neck pain impairments is contradicted by the opinion

16 evidence of Disability Determinations Service medical consultant Dr. Irwin, who opined that

17 Plaintiff could lift and carry 50 pounds occasionally and 20 pounds frequently; that standing,

18 walking, and sitting could each be performed for about 6 hours in an 8-hour workday; that Plaintiff

19 was unlimited in the performance of postural activities, except for a restriction to only occasional

20 climbing of ladders, ropes, and scaffolds; and that Plaintiff was unlimited in environmental

21 activities except for the need to avoid concentrated exposure to hazards. 7 (AR 135–37; AR 151–

22 52.) Thus, the ALJ was required to state a “specific and legitimate reason,” supported by

23 substantial evidence, for rejecting Dr. Gallevo’s opinion.

24           In disregarding Dr. Gallevo’s March 2016 opinion, the ALJ stated it lacked objective
25 medical findings linking TMJ to problems in the performance of basic work activities—specifically

26
27   7
      The ALJ accorded “partial weight” to the opinion of Dr. Irwin, finding that while the assessment of a medium level
     of physical exertion with lifting and carrying at 50 pounds occasionally and 20 pounds frequently is consistent with
28   Plaintiff’s severe ulcerative colitis, the additional portions of the opinion such as the need to avoid concentrated
     exposure to hazards are unsupported in the medical record. (AR 37.)

                                                             24
      Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 25 of 33


 1 a limitation to sedentary work. (AR 31.) As the ALJ noted (AR 31), although Dr. Gallevo indicated

 2 he attached clinical reports to his form (AR 959), none were attached. The opinion is further devoid

 3 of explanation as to how Plaintiff’s alleged TMJ and neck pain translates to the performance of

 4 only sedentary work. That Dr. Gallevo’s opinion is not supported by the objective medical

 5 evidence is a specific and legitimate reason to reject it. See Tonapetyan, 242 F.3d at 1149 (finding

 6 that the ALJ properly rejected the opinion of a treating physician since it was not supported by

 7 treatment notes or objective medical findings); Batson, 359 F.3d at 1195 (noting that “an ALJ may

 8 discredit treating physicians’ opinions that are conclusory, brief, and unsupported by the record as

 9 a whole, . . . or by objective medical findings”) (citing Tonapetyan, 242 F.3d at 1149); Thomas v.

10 Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (“The ALJ need not accept the opinion of any

11 physician, including a treating physician, if that opinion is brief, conclusory, and inadequately

12 supported by clinical findings.”) (citing Matney on Behalf of Matney v. Sullivan, 981 F.2d 1016,

13 1019 (9th Cir. 1992)).

14          Plaintiff’s cited medical records from late 2015 and early 2016—including those from Dr.
15 Gallevo himself—note only that that Plaintiff was diagnosed and treated for TMJ (see Doc. 23 at

16 13), and do not support the significant limitations opined by Dr. Gallevo in March 2016. See, e.g.,

17 AR 637, 658 (reporting in October 2015 that she is “doing well,” that exercise has been “very

18 helpful” to her TMJ, and that her TMJ symptoms were improved so much that she cut her

19 medication in half)); AR 663 (stating in November 2015 that her TMJ symptoms have sometimes

20 flared, but medication has been helpful in decreasing them); AR 664 (reporting in November 2015

21 that TMJ has improved with use of night guard); AR 788 (presenting in March 2016 with forms

22 regarding financial assistance for treatment of her TMJ; “doing better overall”; mentions

23 chiropractic therapy and pain when stationary or lifting arms). See Matthews, 10 F.3d at 680. The

24 Court finds the ALJ’s determination reasonable and will not second-guess it, even if such evidence

25 could give rise to inferences more favorable to Plaintiff. See Robbins, 466 F.3d at 882 (citation

26 omitted). Thus, the Court finds that the ALJ provided a valid specific and legitimate reason
27 supported by substantial evidence for rejecting the March 2016 opinion of Dr. Gallevo regarding

28 Plaintiff’s TMJ and neck pain limitations as unsupported by the objective medical evidence.

                                                    25
          Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 26 of 33


 1                       b.       October 2017 Medical Source Statement
 2              On October 27, 2017, Dr. Gallevo completed a “Physical Medical Source Statement” form.
 3 (AR 1025–30.) He listed diagnoses of ulcerative colitis, severe PTSD, and occipital neuralgia.

 4 (AR 1025.) He opined Plaintiff was “seriously limited” in sustaining an ordinary routine without

 5 special supervision and in working in coordination with or proximity to others without being

 6 unduly distracted. (AR 1026.) Dr. Gallevo found that Plaintiff was able to sit and stand for 30

 7 minutes at a time, with sitting and standing/walking for less than two hours in an eight-hour

 8 workday. (AR 1028.) He indicated that Plaintiff would need to shift positions and periods of

 9 walking around during the workday. (AR 1028.) According to Dr. Gallevo, Plaintiff also needed

10 to take unscheduled breaks of 15 to 30 minutes during the workday as often as two or three times

11 every four to five hours. (AR 1028.) She could also lift and carry less than 10 pounds occasionally

12 and 10 pounds rarely. (AR 1029.) Twisting, stooping, crouching, climbing stairs, and climbing

13 ladders could only be done occasionally. (AR 1029.) Dr. Gallevo further opined Plaintiff would

14 be off task 25% or more during a typical day and absent from work for more than four days per

15 month (AR 1029–30).

16              The ALJ assigned “little weight” to this assessment, explaining
17              Dr. Gallevo describes limitations associated with flares of her impairment, which
                describes [Plaintiff] at her worst. However, such a description has not been the
18              case in the relevant period since the alleged disability onset date of March 17,
                2015, which showed improvement with appropriate treatment. And as previously
19              noted, her years of successful employment despite her impairments is strong
20              evidence of her ability to maintain employment with appropriate treatment.

21 (AR 39.) Although not specifically identified by the ALJ as a basis for its rejection, Dr. Gallevo’s

22 October 2017 opinion regarding Plaintiff’s impairments is contradicted by the opinion evidence of

23 Disability Determinations Service medical consultants Drs. Postovoit and Fligstein, both of whom

24 opined that Plaintiff retained the capacity to perform simple routine and she could maintain

25 concentration, persistence, pace, and regular attendance within the tolerances of a competitive

26 workplace.8 (AR 107, 120, 137–39, 152–54.) They further found that Plaintiff would be “able to
27 adapt to normal routine changes in a competitive workplace within normal tolerances.” (AR 108,

28   8
         The ALJ accorded “significant weight” to the opinions of Drs. Postovoit and Fligstein. (AR 37.)

                                                               26
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 27 of 33


 1 122, 137–39, 152–54.) Thus, the ALJ was required to state “specific and legitimate reasons,”

 2 supported by substantial evidence, for rejecting Dr. Gallevo’s assessment.

 3          To begin with, working after the alleged disability onset date does not, per se, indicate
 4 Plaintiff is not disabled. See, e.g., Lingenfelter, 504 F.3d at 1038 (“[i]t does not follow from the

 5 fact that a claimant tried to work for a short period and, because of his impairments, failed, that he

 6 did not then experience pain and limitations severe enough to preclude him from maintaining

 7 substantial gainful employment” (emphasis in original)). Here, it is unclear, and the ALJ does not

 8 explain, to what “years of successful employment despite her impairments” she is referring. Prior

 9 to the onset date of March 17, 2015, Plaintiff testified she worked at a library but towards the end

10 she couldn’t “keep it together” and not “fall apart” around people. (AR 81.) She also missed a lot

11 of work due to her colitis and for “mental health reasons.” (AR 81.) After the alleged onset date,

12 Plaintiff testified she ultimately quit her job at the library to become a caregiver to her mother-in-

13 law, which ended when she suffered a nervous breakdown and attempted suicide. (AR 81, 386–

14 403.) Plaintiff then tried volunteering at a dental clinic, but she couldn’t sit, she found the job

15 “stressful,” and the dentist “was rather rude” to her, so she “left before there was a scene.” (AR

16 55, 56, 681.) Despite having made these part-time work attempts after the alleged onset date, the

17 ALJ found that Plaintiff had not engaged in substantial gainful activity since that date. (AR 30.)

18 Thus, the medical record does not appear to support the ALJ’s Plaintiff had “years of successful

19 employment” such that would constitute “strong evidence of her ability to maintain employment

20 with appropriate treatment.” (AR 39.) This reason for discrediting Dr. Gallevo’s opinion is

21 therefore insufficient. See Lingenfelter, 504 F.3d at 1038.

22          The ALJ’s other reason for discounting Dr. Gallevo’s October 2017 opinion is not a specific
23 and legitimate reason supported by substantial evidence, either. An ALJ may properly discount an

24 examining physician’s opinion that is not supported by the medical record. Batson, 359 F.3d at

25 1195 (citing Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001)); Thomas, 278 F.3d at 957

26 (“The ALJ need not accept the opinion of any physician, including a treating physician, if that
27 opinion is brief, conclusory, and inadequately supported by clinical findings.”) (citing Matney on

28 Behalf of Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992)). Here, however, the ALJ’s

                                                     27
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 28 of 33


 1 characterization that Dr. Gallevo’s opinion is not supported by the objective medical evidence,

 2 specifically by findings that Plaintiff’s condition has improved with treatment since the alleged

 3 onset date (AR 39), is based on an incomplete, and therefore inadequate, discussion of the medical

 4 evidence. As the Ninth Circuit has explained, symptoms of mental impairments “wax and wane in

 5 the course of treatment.” Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). “Cycles of

 6 improvement and debilitating symptoms are a common occurrence, and in such circumstances it is

 7 error for an ALJ to rely on a few isolated instances of improvement over a period of months or

 8 years and to treat them as a basis for concluding a claimant is capable of working.” Id. (citing

 9 Holohan, 246 F.3d at 1205 (“[The treating physician’s] statements must be read in context of the

10 overall diagnostic picture he draws. That a person who suffers from severe panic attacks, anxiety,

11 and depression makes some improvement does not mean that the person’s impairments no longer

12 seriously affect [his] ability to function in a workplace.”)).

13          The ALJ noted the following evidence of Plaintiff’s “improvement with appropriate
14 treatment” that she found undermined Dr. Gallevo’s opinion: in August 2015 Plaintiff was “doing

15 much better” in therapy (AR 36, 654); in October 2015, her therapist observed Plaintiff was

16 talkative, smiled throughout the session with an “upbeat” mood, and spoke enthusiastically about

17 opening a photography studio (AR 36, 658); she noted in December 2015 that her increase in

18 medication is “helping her depression,” and she thereafter expressed an interest in continuing her

19 medication (AR 36, 671, 896, 889–90); and her PTSD was “stable” in 2017 (AR 35, 835).

20 However, in noting this evidence, the ALJ ignored contrary evidence that supported Dr. Gallevo’s

21 opinion, including that: Plaintiff was observed to be depressed, frustrated, and angry at a therapy

22 session in May 2015 (AR 618); in June 2015 she was noted she was “distressed, tearful, [with]

23 [suicidal ideation] and thoughts of violence in past several days” (AR 620, 623, 626); she presented

24 with a “mixed” mood at a July 2015 mental evaluation, where there were times when she

25 “unsuccessfully restrain[ed] crying,” and she was diagnosed as bipolar (AR 536–37); she started

26 experiencing hallucinations as a result of her medication in October 2015 and it was noted her
27 “biggest problem” was her mental health issues (AR 636); later that same month, she experienced

28 “more depression” and suicidal ideation (AR 660–61); at her medication management appointment

                                                      28
      Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 29 of 33


 1 in November 2015, Plaintiff reported ongoing depression and anxiety, was “sad,” and was crying

 2 at times (AR 669); at a therapy session in January 2016, she presented with “heightened emotions”

 3 and was “tearful at times” (AR 675); in March 2016 she was noted at a therapy session to be “tearful

 4 and close to being overwhelmed” (AR 683); she experienced “thoughts of suicide and much

 5 increased intensity of emotion” and was “distressed” in August 2016 (AR 879, 880); and in June

 6 2017 she was feeling down about the death of a friend and experiencing anxiety (AR 909).

 7          The ALJ’s assignment of “little weight” to Dr. Gallevo’s October 2017 opinion because the
 8 record purportedly showed that Plaintiff continued to improve with treatment is based upon isolated

 9 favorable portions of the record. See Ryan, 528 F.3d at 1200–1201 (“Nor are the references in [a

10 doctor’s] notes that Ryan’s anxiety and depression were ‘improving’ sufficient to undermine the

11 repeated diagnosis of those conditions, or [another doctor’s] more detailed report.”). See also

12 Gallant v. Heckler, 753 F.2d 1450, 1456 (9th Cir. 1984) (“Although it is within the power of the

13 [ALJ] to . . . weigh conflicting evidence, he cannot reach a conclusion first, and then attempt to

14 justify it by ignoring competent evidence in the record that suggests an opposite result.” (citations

15 omitted)); Holohan, 246 F.3d at 1207 (finding that “the ALJ’s specific reason for rejecting [a

16 physician’s] medical opinion [was] not supported by substantial evidence” because, in part, “the

17 ALJ selectively relied on some entries in [the plaintiff’s] records . . . and ignored the many others

18 that indicated continued, severe impairment”); Reddick, 157 F.3d at 722–23 (An ALJ may not

19 “cherry pick” from a record to support the conclusion, but rather must account for the context of

20 the whole record.). Further, while Plaintiff may have experienced some “mild” and “moderate”

21 improvement overall, there is nothing in the medical record indicating that her condition had

22 stabilized, or the possibility of relapse had been eradicated. By themselves, notations indicating

23 that a claimant is doing well or is stable do not contradict a treating physician’s opinion of a

24 claimant’s functional limitations. See Moriel v. Berryhill, No. SA CV 17-2215-PLA, 2018 WL

25 6435325, at *9 (C.D. Cal. Dec. 7, 2018); Perez v. Astrue, No. 1:08-cv-0463-DLB, 2009 WL

26 3011647, at *13 (E.D. Cal. Sept. 17, 2009) (noting that “fairly stable” and “doing well” are relative
27 terms). Accord Hutsell v. Massanari, 259 F.3d 707, 712 (8th Cir. 2001) (“We also believe that the

28 Commissioner erroneously relied too heavily on indications in the medical record that Hutsell was

                                                     29
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 30 of 33


 1 ‘doing well,’ because doing well for the purposes of a treatment program has no necessary relation

 2 to a claimant’s ability to work or to her work-related functional capacity.”). Thus, the ALJ’s

 3 finding that the medical record indicated improvement and therefore did not support Dr. Gallevo’s

 4 October 2017 opinion, was in error and lacked the support of substantial evidence.

 5          3.      Harmless Error Analysis
 6          The Court must next address whether the ALJ’s analysis pertaining to Dr. Gallevo’s
 7 October 2017 opinion was harmless error. See, e.g., Marsh v. Colvin, 792 F.3d 1170, 1172 (9th

 8 Cir. 2015) (holding that the “harmless error analysis applies . . . to assess the impact of the ALJ’s

 9 failure to even mention [a treating physician] or [his] notes, let alone its failure to give specific and

10 legitimate reasons that are supported by substantial evidence for rejecting a treating source’s

11 medical opinion” (citation omitted)). The Ninth Circuit “ha[s] long recognized that harmless error

12 principles apply in the Social Security Act context.” Molina, 674 F.3d at 1115 (citing Stout, 454

13 F.3d at 1054). As such, “the court will not reverse an ALJ’s decision for harmless error.”

14 Tommasetti, 533 F.3d 1035, 1038 (9th Cir. 2008) (citing Robbins., 466 F.3d at 885). An error is

15 harmless “where it is inconsequential to the ultimate nondisability determination.” Molina, 674

16 F.3d at 1115 (citations omitted); see also Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090,

17 1099 (9th Cir. 2014) (stating that an error is also harmless “‘if the agency’s path may reasonably

18 be discerned,’ even if the agency ‘explains its decision with less than ideal clarity’” (quoting Alaska

19 Dep’t of Envtl. Conservation. v. EPA, 540 U.S. 461, 497 (2004))). “In other words, in each case

20 [courts] look at the record as a whole to determine whether the error alters the outcome of the case.”

21 Molina, 674 F.3d at 1115. “[T]he nature of [the] application” of the “harmless error analysis to

22 social security cases” is “fact-intensive―’no presumptions operate’ and ‘[courts] must analyze

23 harmlessness in light of the circumstances of the case.’” Marsh, 792 F.3d at 1172 (quoting Molina,

24 674 F.3d at 1121). “[T]he burden of showing that an error is harmful normally falls upon the party

25 attacking the agency’s determination.” Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (citations

26 omitted).
27          In this case, the ALJ’s erroneous analysis pertaining to Dr. Gallevo’s October 2017 opinion
28 was not harmless. He opined Plaintiff would be off task 25% or more during a typical day and

                                                      30
       Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 31 of 33


 1 absent from work for more than four days per month.               (AR 1029–30.)      The ALJ’s RFC
 2 determination, while containing several mental limitations, did not include a limitation for such

 3 allowances. (See, e.g., AR 33.) If the ALJ had credited Dr. Gallevo’s October 2017 opinion, the

 4 ALJ’s RFC determination―and the outcome of the decision―would likely be different. (See, e.g.,

 5 AR 91–92 (According to the VE, no work is available a person who would produce 15% less than

 6 an average person and, for greater than 15 percent of the time, they would be unable to maintain

 7 normal persistence, attention, and concentration.).)

 8          The Court therefore finds that the ALJ’s error was not harmless. Molina, 674 F.3d at 1115.
 9 C.       The Court Declines to Determine Plaintiff’s Remaining Assertions of Error

10          As the Court finds that remand is appropriate for the ALJ to reconsider the medical opinion

11 evidence and re-assess Plaintiff’s RFC, the Court does not reach Plaintiff’s additional assertions of

12 error regarding the ALJ’s evaluation of the examining physician’s opinions and Plaintiff’s

13 subjective testimony. See Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012) (“Because we

14 remand the case to the ALJ for the reasons stated, we decline to reach [plaintiff’s] alternative

15 ground for remand.”); see also Newton v. Colvin, No. 2:13–cv–2458–GEB–EFB, 2015 WL

16 1136477, at *6 n.4 (E.D. Cal. Mar. 12, 2015) (“As the matter must be remanded for further

17 consideration of the medical evidence, the court declines to address plaintiff’s remaining

18 arguments.”); Augustine ex rel. Ramirez v. Astrue, 536 F. Supp. 2d 1147, 1153 n.7 (C.D. Cal. 2008)

19 (“[The] Court need not address the other claims plaintiff raises, none of which would provide

20 plaintiff with any further relief than granted, and all of which can be addressed on remand.”).

21 D.       The ALJ’s Error Warrants Remand for Further Proceedings

22          Where the ALJ commits an error and that error is not harmless, the “ordinary . . . rule” is

23 “to remand to the agency for additional investigation or explanation.” Treichler, 775 F.3d at 1099

24 (citations omitted). The Ninth Circuit recognized a limited exception to this typical course where

25 courts “remand[] for an award of benefits instead of further proceedings.” Id. at 1100–01 (citations

26 omitted); see also id. at 1100 (noting that this exception is “sometimes referred to as the ‘credit-as-
27 true’ rule”). In determining whether to apply this exception to the “ordinary remand rule,” the

28 court must determine, in part, whether (1) “the record has been fully developed;” (2) “there are

                                                      31
          Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 32 of 33


 1 outstanding issues that must be resolved before a determination of disability can be made;” and (3)

 2 “further administrative proceedings would be useful.” Id. at 1101 (citations omitted). As to the

 3 last inquiry, additional “[a]dministrative proceedings are generally useful where the record has not

 4 been fully developed, there is a need to resolve conflicts and ambiguities, or the presentation of

 5 further evidence . . . may well prove enlightening in light of the passage of time.” Id. (citations

 6 omitted). Ultimately, “[t]he decision whether to remand a case for additional evidence or simply

 7 to award benefits is in [the court’s] discretion.” Swenson, 876 F.2d at 689 (citation omitted).

 8              Having found that the ALJ failed to articulate specific and legitimate reasons, supported by
 9 substantial evidence, for rejecting the October 2017 opinion of Plaintiff’s treating physician, the

10 Court finds that the “credit-as-true” exception to the “ordinary remand rule” is inapplicable because

11 additional administrative proceedings will be useful.9 In particular, the ALJ’s RFC determination

12 conflicted with the October 2017 opinion evidence of Dr. Gallevo―as well as other evidence and

13 testimony in the record. The error identified above can be remedied with further proceedings to

14 accord an opportunity to the ALJ to resolve this conflict. Cf. Dominguez v. Colvin, 808 F.3d 403,

15 408–09 (9th Cir. 2016); Lule v. Berryhill, Case No.: 1:15-cv-01631-JLT, 2017 WL 541096, at *6

16 (E.D. Cal. Feb. 10, 2017) (“When there is conflicting medical evidence, ‘it is the ALJ’s role to

17 determine credibility and to resolve the conflict.’”) (quoting Allen v. Heckler, 749 F.2d 577, 579

18 (9th Cir. 1984)). On remand, the ALJ should address this error by properly evaluating the medical

19 evidence, including the opinions of Plaintiff’s treating and examining sources, and re-assess

20 Plaintiff’s functional limitations in light of that evaluation and the other medical evidence of record,

21 including Plaintiff’s subjective complaints.

22              Accordingly, the Court shall remand this matter for further proceedings.
23                                      V.          CONCLUSION AND ORDER
24              Based on the foregoing, the Court finds that the ALJ’s decision is not supported by
25 substantial evidence and is, therefore, VACATED and the case REMANDED to the ALJ for further

26 proceedings consistent with this Order.
27 ///

28   9
         Plaintiff does not argue for the application of the “credit as true” rule nor for remand for the payment of benefits.

                                                                  32
      Case 1:18-cv-01438-SKO Document 31 Filed 07/17/20 Page 33 of 33


 1          The Clerk of this Court is DIRECTED to enter judgment in favor of Plaintiff Regina Faye
 2 Evanovich and against Defendant Andrew Saul, Commissioner of Social Security.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     July 17, 2020                                   /s/   Sheila K. Oberto           .
 6                                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  33
